J-S13034-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: C.D.F., A              :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: B.G., MOTHER                    :
                                               :
                                               :
                                               :
                                               :   No. 85 MDA 2022

              Appeal from the Decree Entered December 14, 2021
     In the Court of Common Pleas of York County Orphans' Court at No(s):
                                 2021-0207a



    IN THE INTEREST OF: C.D.F., A              :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: B.G., MOTHER                    :
                                               :
                                               :
                                               :
                                               :   No. 102 MDA 2022

              Appeal from the Order Entered December 15, 2021
    In the Court of Common Pleas of York County Juvenile Division at No(s):
                             CP-67-DP-147-2016



BEFORE:      STABILE, J., KING, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                 FILED: MAY 16, 2022

        B.G. (“Mother”) appeals from the order and decree entered in the Court

of Common Pleas of York County, which changed the permanency goal from


____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S13034-22


reunification to adoption and involuntarily terminated her parental rights to

her minor son (“Child”). After a careful review, we affirm.

      The relevant facts and procedural history are as follows: On August 26,

2019, the York County Office of Children, Youth, and Families (“the Agency”)

filed an application for emergency protective custody as to Child on the basis

he was without proper care or control. The Agency averred that, on August

26, 2019, it received a referral that Mother, who was on probation, was

arrested for loitering and prowling, and she was confined to the York County

Prison.

      In this same incident, Mother’s paramour was charged with driving while

under the influence of alcohol, as well as loitering and prowling. The incident

occurred behind Mother’s home, and Child was in the home at the time. Since

Child’s biological father is deceased and maternal grandmother lives in

Georgia, the Agency was unable to find any relative resources to care for Child.

      By order entered on August 27, 2019, the Orphans’ Court found

sufficient evidence that the return of Child to the home of Mother was not in

Child’s best interest and would be contrary to his welfare. Thus, the Orphans’

Court transferred legal and physical custody of Child to the Agency, and Child

was placed in foster care. The Orphans’ Court appointed David Cook, Esquire,

as the guardian ad litem for Child.

      On August 29, 2019, the Orphans’ Court conducted a shelter care

hearing, at the conclusion of which the Court held that sufficient evidence was


                                      -2-
J-S13034-22


presented to prove that the return of Child to Mother was not in Child’s best

interest. Thus, the Orphans’ Court directed that legal and physical custody of

Child would remain with the Agency and Mother would have supervised

visitation. The Orphans’ Court noted Mother had been released from prison;

however, the guardian ad litem expressed concern that Mother minimizes her

criminal and drug history.

      On August 30, 2019, the Agency filed a dependency petition; however,

the Agency withdrew the petition without prejudice on September 6, 2019.

Legal and physical custody of Child was returned to Mother. The Agency

continued to monitor the family and provide services.

      On February 21, 2020, the Agency filed an application for emergency

protective custody as to Child on the basis he was without proper care or

control.   The Agency averred that Child has mental health and behavior

concerns for which he takes prescribed medicines. The Agency further averred

Mother’s paramour resides with Mother and Child, and the Agency has

concerns about domestic violence, which occurs between Mother and her

paramour. The Agency indicated Mother has sustained black eyes and bruises

from incidents related to domestic violence, and Child has expressed that he

is afraid of Mother’s paramour.

      The Agency alleged Mother lost her job at the beginning of 2020,

Mother’s paramour threw away Child’s bed, and Mother voluntarily gave

guardianship of Child to the prior foster parents in mid-January 2020.


                                    -3-
J-S13034-22


However, the foster parents subsequently expressed an unwillingness to

continue to care for Child. Thus, since the Agency was unable to identify any

relatives to care for Child, the Agency sought emergency protective custody

of Child.

      By order entered on February 21, 2020, the Orphans’ Court found

sufficient evidence that the return of Child to the home of Mother was not in

Child’s best interest and would be contrary to his welfare.    Therefore, the

Orphans’ Court transferred legal and physical custody of Child to the Agency,

and Child was placed in foster care. The Orphans’ Court appointed David Cook,

Esquire, as the guardian ad litem for Child.

      On February 24, 2020, the Orphans’ Court conducted a shelter care

hearing, at the conclusion of which the Court held sufficient evidence was

presented to prove that the return of Child to Mother was not in Child’s best

interest. Thus, the Orphans’ Court directed that legal and physical custody of

Child would remain with the Agency and Mother would have supervised

visitation. The Orphans’ Court found Mother was unemployed, searching for

housing, and taking Suboxone.

      On February 25, 2020, the Agency filed a dependency petition raising

similar allegations as were made in the February 21, 2020, application for

emergency protective custody. The Agency noted Child had been placed with

a new foster family.




                                     -4-
J-S13034-22


       On March 3, 2020, the Orphans’ Court held a dependency hearing, at

the conclusion of which the Court found by clear and convincing evidence that

Child is without proper care or control, subsistence, education, or other care

or control necessary for his physical, mental, or emotional heath. Thus, the

Orphans’ Court found Child to be a dependent child.

       The Orphans’ Court held that, based upon findings of abuse, neglect, or

dependency of Child, it is in Child’s best interest for him to be removed from

Mother’s home; however, the Orphans’ Court set the goal as return to parent.

The Orphans’ Court provided several goals for Mother, including parenting

capacity assessment, random drug and alcohol testing, in-home team, drug

and alcohol counseling, mental health counseling, and summer camp/day care

planning.

       Following a hearing, on August 4, 2020, the Orphans’ Court filed a

permanency review order wherein the Court indicated it had consulted with

Child, and the views of Child had been ascertained by the guardian ad litem.1

Child expressed he was anxious to return home with Mother. However, the

Orphans’ Court noted Mother had been minimally compliant with the

permanency plan.

       On November 9, 2020, Mother petitioned for the appointment of

counsel; however, concluding her income exceeded the guideline amount for


____________________________________________


1 Child was born in October of 2012, and thus, he was seven years old at the
time of this hearing.

                                           -5-
J-S13034-22


court-appointed counsel, the Orphans’ Court denied the petition. On May 17,

2021, Mother filed a second petition, and, concluding she met the guideline

amounts, the Orphans’ Court appointed counsel to represent Mother.

      The Orphans’ Court held numerous status review and permanency

review hearings, and the Court entered orders on November 17, 2020,

February 12, 2021, June 8, 2021, and July 27, 2021. In each of these orders,

the Orphans’ Court determined the placement of Child continued to be

necessary and appropriate. In the November 17, 2020, order, the Orphans’

Court found Mother moderately compliant with the permanency plan.

However, in the subsequent orders, the Orphans’ Court found Mother

minimally compliant with the permanency plan. The goal continued to be to

return Child to Mother.    In the July 27, 2021, order, the Orphans’ Court

directed that the Agency place Child in a residential treatment facility so that

he could receive psychiatric care and treatment.

      On August 10, 2021, the Agency filed a motion for modification of

placement seeking to have Child placed in in-patient hospitalization, and on

that same date, the Orphans’ Court granted the motion.

      On September 27, 2021, the Agency filed a petition for a hearing to

change the court-ordered goal from reunification to adoption pursuant to the

Juvenile Act, 42 Pa.C.S.A. §§ 6301-6365.        On September 28, 2021, the

Agency filed a petition to involuntarily terminate the parental rights of Mother

under 23 Pa.C.S.A. § 2511(a)(1), (2), (5), (8), and (b).


                                     -6-
J-S13034-22


      The Orphan’s Court combined the matters and held a two-day hearing

(December 9 and 14, 2021) on both petitions. At the hearings, Child was

represented by Attorney Cook as the guardian ad litem, as well as Carolyn J.

Pugh, Esquire, as his legal counsel. Thomas W. Gregory, Jr., Esquire,

represented Mother, who was present at the hearings.

      Krystyn Wartluft, who is an outpatient therapist and case management

supervisor     at   Pennsylvania   Counseling     Services-York    Psychiatric

(“Pennsylvania Counseling”), testified she has a master’s degree in addiction

and co-occurring disorders. N.T., 12/9/21, at 14. She confirmed Mother is her

client, and she conducted an initial drug and alcohol evaluation on Mother in

September of 2021. Id. at 15.

      During the initial evaluation, Ms. Wartluft concluded Mother was a good

candidate for the women’s trauma group, and Mother began to attend the

group on October 7, 2021. Id. The group meets once a week for two hours,

and Mother attends regularly. Id. Ms. Wartluft testified Mother met with her

individually once a week, and sometimes twice a week, for forty minutes to

an hour. Id.

      Ms. Wartluft testified she is addressing several issues with Mother,

including PTSD, substance abuse, relationship skills, healthy boundaries, time

management, coping skills, and co-dependency issues.         Id. at 16.   Ms.

Wartluft described Mother as a “group leader” and indicated she has “made

quite a bit of progress.” Id.


                                    -7-
J-S13034-22


      Ms. Wartluft admitted that, at the beginning of treatment, Mother

underwent a drug and alcohol test, and she tested positive for an unprescribed

methamphetamine. Id. at 17, 22. Ms. Wartluft indicated Mother shared with

her that she had a relapse just prior to starting treatment; however, Mother

did not test positive in any subsequent tests given under Ms. Wartluft’s

direction. Id. at 17-18. Ms. Wartluft testified Mother was compliant with her

treatment plan and the recommendations made by Pennsylvania Counseling.

Id. at 19. She admitted she did not “deal with any parenting issues” as it

relates to Mother. Id. at 20.

      Ms. Wartluft clarified Mother began treatment with her “the last week of

September[,]” which was near the time the Agency filed its petition for

termination on September 28, 2021. Id. at 21. Ms. Wartluft admitted Mother

was diagnosed with opiate dependency, methamphetamine dependency,

cocaine abuse, an anxiety disorder, and depression. Id. at 22. Ms. Wartluft

indicated she was unaware that, on November 12, 2021, Mother tested

positive for amphetamines and alcohol through testing given by Averhealth;

however, Ms. Wartluft indicated Mother had a prescription for amphetamines.

Id. at 23-24. She admitted Mother did not inform her that DUI charges were

filed against her in Adams County on August 25, 2021. Id. at 25. Ms. Wartluft

acknowledged that it was not in Mother’s best interest for her to withhold this

information. Id.




                                     -8-
J-S13034-22


        Ms. Wartluft testified Mother disclosed prior to treatment that she had a

history of inpatient at Bowling Green in 2016, outpatient treatment at Colonial

House in 2016, outpatient treatment at Wellspan in 2018 and 2021, outpatient

treatment at TruNorth in 2021, and mental health counseling at Meadowlands

in 2020. Id. at 27. Ms. Wartluft testified Mother reported she had successfully

completed these programs; however, Pennsylvania Counseling did not verify

Mother’s assertion. Id.

        Ms. Wartluft testified Mother has been prescribed Adderall, Sublocade,

Clonidine, and Prozac.       Id. at 29.        Ms. Wartluft is planning to discontinue

Mother’s use of Adderall as it could be “dangerous for her recovery.” Id. at

28.

        The Orphans’ Court held a discussion with Child in chambers with the

attorneys present. Child reported he attends school at Hoffman Homes,2 and

it is “going good.” Id. at 34. Child indicated he is involved in creative therapy,

and he enjoys riding horses. Id. He has also taken art and music. Id. at 35.

        The Orphans’ Court asked Child whether, after he leaves Hoffman

Homes, he would like to live with a “nice foster family or back with your mom.”

Id. at 36. Child responded he wants to live with Mother because he “love[s]

her.” Id. Child testified he feels safe with Mother, but he does not feel safe




____________________________________________


2   Hoffman Homes is a psychiatric residential treatment center for youth.

                                           -9-
J-S13034-22


with her paramour. Id. He indicated that, if Mother did not live with her

paramour, he would feel “very safe” with Mother. Id.

      Child admitted there were times when Mother took substances, which

made it difficult for her to take care of him. Id. at 37. He indicated that, if

he could visit with Mother while living with someone else, he would “be fine

with that.” Id. However, he testified it “would be better” if he could live with

Mother. Id. Child testified he “really love[s] [his] mom and [his] first choice

would be to be with her if she was safe.” Id. at 40.

      Katie Bozart, who is a family advocate through Catholic Charities York

Intensive Family Services (“Catholic Charities”), testified she assists clients in

accomplishing various treatment plan goals, which typically involve parenting

issues. Id. at 46-47. Catholic Charities opened up services with Mother on

December 8, 2020, and Ms. Bozart began working with Mother on December

21, 2020. Id. at 47.       Ms. Bozart clarified she was part of a team. She and

her co-worker, Christianne Brennan, who was a family therapist, worked on

Mother’s     case.   Id.   Ms.   Bozart   confirmed   Catholic   Charities   stopped

involvement with Mother on June 8, 2021, as she was non-compliant with her

goals. Id.

      Ms. Bozart indicated that, on June 3, 2021, there were concerns Mother

was under the influence. Id. at 48.            She noted that, during supervised

visitation with Child, Mother appeared to be disoriented, and Child “appeared

to be picking up [on the fact] that Mother was not herself.” Id. Ms. Bozart’s


                                          - 10 -
J-S13034-22


co-worker entered the room, confirmed Ms. Bozart’s suspicions, and agreed

the visit should be canceled. Id.

      Ms. Bozart testified that, throughout Mother’s involvement with Catholic

Charities, Mother was not transparent regarding her drug and alcohol

consumption. Id. She indicated that, based on Mother’s behavior, there were

several occasions when she believed Mother was under the influence of alcohol

or drugs; however, she could not confirm Mother’s use. Id. She indicated

Mother often told her she was “free of drugs and alcohol;” however, she

eventually admitted to using alcohol. Id. at 49. Ms. Bozart testified Mother

was not compliant with the required Averhealth testing, and when she was

compliant, she tested positive for alcohol. Id. However, Mother claimed she

tested positive because of “her proteins due to a health issue.” Id. at 61. On

this basis, Catholic Charities concluded Mother was not being transparent

about her use of drugs and alcohol. Id.

      Regarding Mother’s obligations to attend sessions with the Catholic

Charities’ team, Ms. Bozart testified Mother was “inconsistent.”   Id. at 50.

She testified that, during her involvement with Mother, Mother had “three

different jobs.” Id. Her changes in work directly impacted her schedule and

ability to attend sessions, as well as attend scheduled visitation with Child.

Id. Ms. Bozart indicated the team worked to accommodate the changes by

holding some of the visits via Zoom; however, it “ultimately did appear to




                                    - 11 -
J-S13034-22


impact [Child].” Id. She noted he became upset by the Zoom visitation and

engaged in “escalating behaviors.” Id. at 51.

      Ms. Bozart testified that, on May 5, 2021, during a visit Child had with

Mother at Mother’s home, Mother had a wristwatch, which Child wanted to

keep. Id. When Mother told him that he could not keep it, Child had a tantrum

and fled Mother’s home. Id. Ms. Bozart indicated she called the police, and

after Child was located, he was taken back to the foster home. Id. at 52. Ms.

Bozart testified that, because of this incident, the “professionals agreed…that

visitations were no longer to take place in the community setting or at

[M]other’s home.” Id. Thus, visits between Mother and Child were thereafter

held at the Catholic Charities’ offices. Id.

      Ms. Bozart indicated Mother had no periods of unsupervised or partially

supervised visits with Child. Id. She noted the impediment to such visitation

was Child’s behaviors and Mother’s inability to manage the behaviors. Id.

Ms. Bozart testified “[t]here were concerns regarding [Mother] having

appropriate expectations and use of appropriate discipline.” Id. She indicated

Mother “appeared to struggle to follow through regarding those—establishing

those expectations and implementation of consequences.” Id. In this regard,

Mother tried “to appeal to [Child’s] emotions or reward negative behaviors.”

Id. She noted Mother’s “structure was very lax[,] [a]nd [Child] really needed

those specific structures[.]” Id. at 53.




                                     - 12 -
J-S13034-22


      Ms. Bozart testified there were concerns regarding Child’s use of

technology, as well as Mother providing Child with the technology. Id. She

indicated that, at one point, Child’s cell phone was removed from his use

because he used it to contact Mother and then exhibited poor “behaviors

stemming from that.” Id. at 53-54. After the cell phone was taken from

Child, Mother purchased Child an electronic tablet, and the tablet was removed

from Child’s use because he used it to view pornographic images. Id. at 54.

He also used the tablet to contact Mother, and he then exhibited poor

“behaviors stemming from that[,]” as well as stole the foster family’s credit

card to purchase games for the tablet. Id. at 54-55. Ms. Bozart testified

Mother then purchased a television for Child, and this negatively impacted

Child’s behavior in the foster home. Id.

      Ms. Bozart testified she and the family therapist had multiple

conversations with Mother about not buying gifts for Child; however, Mother

continued to do so. Id. at 55. She noted Mother continued to bring gifts to

Child at every visit. Id. at 56. She testified that, when Mother was told about

Child’s viewing of pornography and unauthorized use of the foster family’s

credit card, Mother shifted the blame from Child to other individuals. Id. at

68. She did not hold Child accountable for his actions, which concerned Ms.

Bozart since she had been working on this issue with Mother. Id. She also

noted there were concerns because Mother would pull Child aside to have

“private or secret conversations just between the two of them[.]” Id. Despite


                                    - 13 -
J-S13034-22


being instructed not to engage in this behavior, Mother continued to do so.

Id.

      Ms. Bozart testified she received a report that, on June 1, 2021, Mother

appeared unexpectedly at the foster home, and the foster parents alleged

Mother had Child urinate in a cup. Id. at 57. The next day, on June 2, 2021,

Ms. Bozart retrieved Child from school and transported him to her office for a

visit with Mother. Id. Ms. Bozart testified the following exchange occurred

between her and Child:

             So, I did bring up whether or not he had seen [Mother] over
      the weekend. He did state that he had seen [Mother]. I asked
      him if there was something regarding a cup that took place.
      [Child] appeared to become upset and become emotional and he
      did tell me he wasn’t supposed to say anything. And then [Child]
      did divulge to me that he had peed in a cup for her when [M]other
      was present at the home. She had shown up there to drop his
      bike off. And then [Child] appeared to become upset and afraid,
      stating that he thought something was wrong with him.
             He stated that he had been urinating in cups since he was,
      what he said, baby, so a younger child. And it’s something
      [Mother] makes him do because there is something wrong with
      him. He didn’t know what was wrong with him, but there was
      something wrong with him and that is why he was made to urinate
      in a cup so often. He stated to me that he wasn’t supposed to tell
      anyone and that he was told it was a secret. [Child] then was
      observed by myself becoming mad and upset for telling the secret
      to me. He then said that he did not want [Mother] getting in any
      trouble and that we just need to talk about something else.

Id. at 57-58.

      Ms. Bozart testified Mother was twenty-five minutes late for the June 2,

2021, visit with Child, and Child appeared to be angry at Mother for being late.

Id. at 58. Ms. Bozart clarified that the bicycle, which Mother dropped off at

                                     - 14 -
J-S13034-22


the foster home on June 1, 2021, was a “new bike that had been purchased

for [Child] by Mother.” Id. at 59.

      Ms. Bozart admitted Child appears to be bonded with Mother. Id.

However, “there were concerns raised on the level of co-dependency and at

times parentified behaviors exhibited by [Child]. [Child] did demonstrate a

great love of his mother and would frequently tell her how much he loves her.”

Id. at 59-60. Ms. Bozart opined the bond between Child and Mother was not

entirely “healthy[,]” which is why she recommended Mother have therapeutic

visits with Child to work on the child-parent bond in a healthy manner. Id. at

60.

      Ms. Bozart testified that, for six months, she supervised approximately

fifty visits between Mother and Child. Id. at 62-63. She acknowledged Mother

did not miss many of the visits; however, some of the visits needed to be

changed to Zoom versus in person to accommodate Mother’s schedule. Id.

at 63. Ms. Bozart reiterated that, during the six months, Mother had three

different jobs. Id. One of the jobs was in Maryland, which impacted Mother’s

ability to visit Child. Id.

      With regard to the issue of co-dependency, Ms. Bozart testified that,

during the visits, Child would “escalate” his behavior, and Mother would be

unable to properly “de-escalate” the situation. Id. at 72. Mother would resort

to promises and not hold him accountable. Id. She noted Mother appealed

to Child’s emotions during visits, and Child became extremely upset if anyone


                                     - 15 -
J-S13034-22


touched any belongings given to him by Mother.          Id. at 74. Ms. Bozart

indicated it made it difficult to hold Child accountable while he was at the

foster home since the expectations implemented by the foster family were

different than Mother’s expectations. Id.

      Ms. Bozart noted that, when the foster family took the tablet away from

Child, he struck people in the household, as well as “acted out aggressively

towards one of the pets within the foster home.”           Id. at 75. He had

“[m]eltdowns and…engage[d] in some self-injurious behaviors in the form of

hitting himself in the head.” Id. When she spoke to Mother about Child’s

behaviors, Mother blamed the foster family. Id.

      Regarding the issue of parentification, Ms. Bozart testified that, although

he was quite young, Child was “extremely concerned about his mother and

her health and well-being.” Id. at 76. He would frequently attempt to contact

her to “be sure she was okay.” Id. When Mother was emotional, it would

directly impact Child as “he thought he needed to make it better.” Id. Ms.

Bozart opined it was “concerning” that Child felt he needed to undertake the

role as caregiver to Mother. Id.

      Regarding appropriate interaction, Ms. Bozart admitted Child and

Mother played board games during their visits. Id. at 77. Mother showed

Child how to throw a football and basketball. Id. Ms. Bozart indicated that,

at times, the interaction between Mother and Child was positive during the

visits. Id. at 78.


                                     - 16 -
J-S13034-22


      Alesha Miller, a therapist at Hoffman Homes, testified Child is one of her

clients, and she began working with him on August 10, 2021. Id. at 86. She

indicated she “sees him every day at the school” in passing, and she has an

individual session with him once a week. Id. Mother is involved in a one-

hour family session every week, and she has not missed any sessions. Id. at

86, 93, 99, 100.

      Ms. Miller testified that, when she tries to talk to Child about things from

the past, he “shuts down” very quickly in “avoidance.” Id. at 87. She noted

he is “a little more open individually but not that much more.”         Id.   She

indicated Mother does well trying to talk to Child about his past, but Child is

not particularly responsive. Id. at 88. She testified Mother needs to assist in

de-escalating Child’s behavior at every visit since Child is “triggered” easily;

however, she opined Mother is “very good” at doing this. Id. She admitted

he does not have “triggering events” in the school or residential setting. Id.

at 101. Ms. Miller confirmed Child appears to be concerned about Mother;

however, in her view, it was appropriate concern. Id. at 89.

      Ms. Miller opined that, if Child is unable to visit with Mother, it would

negatively impact him. Id. at 90. She testified they have a bond, and he

looks forward to the visits. Id. She indicated she believes Child will revert to

aggressive behaviors if Child is placed in a new foster home and not placed

with Mother. Id. at 91. She noted he is doing well in the Hoffman Homes

institutionalized setting.   Id.   She admitted that, in the current Hoffman


                                      - 17 -
J-S13034-22


Homes setting, Mother’s ability to manipulate Child is “exceedingly limited”

due to the nature of the facility. Id. at 103.

      Ms. Miller noted she “potentially” has concerns about Mother’s substance

abuse history. Id. at 94. She opined it is “good” that Mother is in therapy

and willing to take drug tests. Id. She testified that, before Child returns to

Mother’s home, she would like to see consistency in Mother’s sobriety. Id. at

95. It makes her “take pause just to make sure…she would be really stable

before…reunifying [her with Child] and doing unsupervised visits.” Id. She

admitted she is concerned to learn that Mother relapsed as recently as

September of 2021, when she tested positive for methamphetamine. Id. at

97-98. She acknowledged Child is aware Mother has drug and alcohol issues,

and she opined his knowledge of addiction is “higher” than the typical eight or

nine-year-old child due to his exposure to it. Id. at 103-04.

      Ms. Miller testified that, in Mother’s presence, she spoke to Child about

the Agency’s petition to terminate Mother’s parental rights. Id. at 98. She

indicated he started crying at the idea that he wouldn’t see Mother anymore.

Id. at 99.

      Ellie Williams, a therapist, testified she began working with Child on

December 3, 2020, and he was referred for individual therapy on a weekly

basis. N.T., 12/14/21, at 5. Starting in June of 2021, she supervised two in-

person visits with Mother and Child; one visit with Mother, Child, and maternal




                                     - 18 -
J-S13034-22


grandmother; and two Zoom visits with Mother and Child while Child was in

the hospital. Id. at 6.

      She testified Mother and Child were happy to see each other; however,

she admitted there was “some power struggling” between the two during the

visits. Id. at 7. Ms. Williams indicated she was unable to testify that Mother

and Child had “a healthy bond.”        Id.    She noted Child has “extreme

dysregulation in regards to relationships and connecting with parents or

caregivers in general.” Id. at 8-9. She noted this carried through to visitation

with Mother, and he wanted to be in control of the visit. Id. at 9.

      Ms. Williams testified Child was more focused on demanding items from

Mother than on “togetherness.” Id. She noted she observed Child demand

from Mother a Fitbit and money on his debit card. Id. at 9-10. He became

very angry and argumentative with Mother. Id. at 10. Ms. Williams opined

Child has a “need to dictate and almost bully mom to get what he wants[.]”

Id. at 10-11.    Ms. Williams testified she instructed Mother to redirect the

interaction to spending time together and not about items. Id.

      Ms. Williams indicated that her involvement with Child was discontinued

when Child was moved to inpatient treatment at Hoffman Homes in September

of 2021.   Id.   She opined that, if Child is allowed to continue to have a

relationship with Mother, he will have an inability to connect in a healthy way

with people. Id. at 11. She noted Child pushed the boundaries with Mother,

and he was unable to do so when clear boundaries were set by foster families.


                                     - 19 -
J-S13034-22


Id. Ms. Williams testified Child suffered developmental trauma, and his level

of dysregulation is extreme. Id. at 17. She noted that dysregulation is, to

some extent, a learned behavior from Mother. Id. at 18. She opined that it

will be easier for Child to change his behaviors if he is with someone other

than Mother with whom those behaviors were developed. Id.

      Marla Speir, a supervising caseworker with the Agency, testified she was

assigned to Child’s case on February 25, 2021. Id. at 22. She testified Child

has been dependent for twenty and one-half months. Id. at 23.             She

confirmed Child’s most recent placement was in a residential treatment

facility, Hoffman Homes. Id. Ms. Speir noted Mother’s main issues were drug

and alcohol, mental health, and lack of parenting skills. Id. at 25. She noted

DUI charges were filed against Mother on August 25, 2021, in Adams County

for an incident occurring on March 26, 2021, where Mother tested positive for

a controlled substance. Id. at 26, 68. She also noted Mother has PTSD and

depression, which went unaddressed until September of 2021. Id. at 69.

      Since Child has been adjudicated dependent, Mother has resided at two

different addresses. Id. at 27. She noted there are no concerns about the

inside of Mother’s current residence. Id. Ms. Speir noted Mother’s employment

has not been consistent; however, she acknowledged this could be, in part,

due to the Covid-19 pandemic. Id. at 28. As a general proposition, Mother

has been consistent with her visitation with Child. Id. Most recently, she has

visited in-person once per week and via Zoom once per week while Child has


                                    - 20 -
J-S13034-22


been at Hoffman Homes. Id. at 29. She testified she is not aware of any

request by Child to increase visitation with Mother. Id.

      Ms. Speir testified that, while Child was in foster care, he had

unsupervised contact via cell phone with Mother; however, this stopped when

he was admitted to Hoffman Homes. Id. at 30. She noted the frequency of

contact between Child and Mother during the time Child was in foster care was

“concerning” because Child used the contact in an inappropriate manner. Id.

at 31. Child would make blatantly false claims against the foster parents, and

Mother would believe the claims without question. Id.

      Ms. Speir suggested Mother then “stirred up” trouble as it related to

Child attempting to settle in at foster homes. Id. at 32. One example included

when the Agency took Child’s cell phone away, and Mother told Child she was

not happy with this. Id. Ms. Speir clarified Mother argued with the Agency

personnel in front of Child regarding the removal of the cell phone, and the

result was that Child had “a complete meltdown.” Id. at 75.

      Ms. Speir indicated the foster parents were able to set clear boundaries

with Child, and he seemed to respect the boundaries, but Mother was unable

to set boundaries. Id. at 33. This led to Child demanding “what he wanted”

from Mother. Id. Prior to Child’s placement at Hoffman Homes, there were

constant behaviors with Child over the cell phone, television, and bike

provided by Mother as gifts. Id. at 34. It was “a constant battle with [Child]”

as it related to gifts from Mother, so the Orphans’ Court filed an order


                                    - 21 -
J-S13034-22


indicating Mother should not give Child gifts. Id. Ms. Speir testified that Child

was “obsess[ed] with the gifts and the cards….[I]t was all about what’s

[Mother] going to bring me[.]” Id. at 52.

      Ms. Speir testified that, since the adjudication of dependency, several

services were deployed for Mother’s benefit. Id. at 34. For example, Mother

was involved with Pressley Ridge Intensive Family Services beginning on

October 17, 2019; however, her case was closed on June 24, 2020, due to

Mother’s lack of attendance and meeting her goals. Id. A Pressley Ridge

therapist worked with Mother from March 9, 2020, until May 13, 2020. Id. at

35. Therapy was discontinued because the therapist had difficulty maintaining

communication with Mother. Id.

      Additionally, Mother was given services through Averhealth, TrueNorth,

Pennsylvania Counseling, Philhaven Edgar Square, EquiTeam, and Catholic

Charities. Id. at 37. Mother was also recommended to attend a parenting

capacity evaluation and Suboxone program. Id. Ms. Speir testified that, as a

result of the parenting capacity evaluation, Mother was recommended to

attend weekly psychotherapy, as well as drug and alcohol counseling;

however, Mother did not do so. Id. at 38.

      Ms. Speir testified it is the Agency’s opinion that changing the goal from

reunification to adoption is in Child’s best interest since Child has been in care

for “a long time” without Mother making progress. Id. at 39. For example,

on November 26, 2021, Mother tested positive for cocaine. Id. Ms. Speir


                                      - 22 -
J-S13034-22


indicated Mother is not in a position to obtain physical custody of Child, Mother

has not made progress in alleviating the circumstances that necessitated the

original placement, and it is not feasible for the goal to be return to a parent.

Id. at 39-40.

      Ms. Speir testified Mother has remained involved with Child. Id. at 40.

However, she is not in a position to provide for the care, protection, and safety

of Child, who has many “issues.” Id. at 42. Ms. Speir indicated Mother would

never focus on Child’s needs; but rather, “[M]other only focused on what

everyone else was doing incorrectly.” Id. Ms. Speir admitted that, although

“it took a long time,” Mother is no longer with her paramour with whom

domestic violence was an issue. Id. However, she noted Mother’s mental

health and drug abuse is “a constant concern.” Id. Mother has not availed

herself of the services the Agency has offered in an attempt to have Child

returned to Mother’s care and custody. Id. Because of her efforts to avoid

her paramour, Mother was not able to maintain a consistent phone number so

that the Agency could contact her. Id. at 59-61. However, Ms. Speir admitted

she could generally contact Mother via email. Id.

      Ms. Speir testified Child has extensive mental health issues, including

disruptive mood dysregulation and attention deficit/hyperactivity disorder, as

well as displaying signs of being on the autism spectrum disorder and having

suffered past physical and/or sexual abuse. Id. at 44. Ms. Speir testified

that, since Mother has been unable to address her own mental health and


                                     - 23 -
J-S13034-22


substance abuse issues, she has not been in a good position to work on

addressing Child’s many issues. Id. She noted a pre-adoptive resource has

been identified for Child.

      Ms. Speir provided the following reasons termination was in Child’s best

interest:

      [D]ue to the amount of time that [Child] has been in care, he has
      to have permanency. And even today, we’re still dealing with
      many of the same issues with [Mother].          He has to have
      permanency because I don’t believe he can go on for another year
      or more waiting and waiting….[Mother] is not in a position to
      parent [Child], and we need to start identifying a family because
      we do not want to rush. Many times, when kids are in foster care
      and someone gives 30 days’ notice, we rush it, but he’s at
      Hoffman Homes, and we can slowly introduce him to a family
      without making any promises.

Id. at 46-47.

      She noted that, since the adjudication of dependency, Child has been in

seven different foster homes, as well as Hoffman Homes. Id. at 47, 73. Thus,

Ms. Speir testified it was important to slowly introduce Child to his pre-

adoptive resource. Id. at 48. She reiterated that “[Mother] is not in a position

today [to care for Child], so the Agency feels like we can’t continue to wait

and wait…to introduce a family or families to [Child].” Id.

      Mother testified she has lived alone since November of 2020, when her

ex-paramour left the home. Id. at 83. She noted she lives in a townhouse,

and Child would have his own bedroom. Id. She began working at Harley

Davidson the day before her testimony, although she was hired approximately

two months earlier. Id. at 84. Prior to this job, beginning in the last week of

                                     - 24 -
J-S13034-22


November of 2021, she worked at EVAPCO, which makes heat exchangers.

Id. at 85. Prior to this job, beginning in April of 2021, she worked at Canam,

which is a steel company based in Maryland. Id. at 86. Prior to this job, she

worked for Maximus. Id. Mother testified she has been employed during the

past two years. Id. at 87.

      Mother indicated she has been in counseling “on and off for almost two

years.” Id. at 90. She admitted she relapsed over the summer in 2021. Id.

Mother admitted she had a drug and alcohol evaluation in September of 2021,

and she tested positive. Id. She testified counseling is helping her deal with

her mental health and substance abuse issues. Id. She admitted she relapsed

and tested positive for drugs in November of 2021. Id. at 88. She indicated

she relapsed because of problems with her family relationships. Id. She

testified she takes Prozac, Clonidine, Adderall, and Sublocade to address her

issues. Id. at 89.

      Mother admitted her past behaviors have contributed to Child’s present

behaviors, and she deals with “a lot of guilt and shame for…the stuff that [she]

has put him through[.]” Id. at 92. She admitted she tried to make up for it

by buying him presents. Id. She testified that she is working on her own

problems so she can take better care of Child. Id. Mother testified she would

like the chance to show that, since July of 2021, she has been progressing in

a positive manner so that she can take care of Child. Id. at 93.




                                     - 25 -
J-S13034-22


      Mother admitted that, from the time Child was eighteen months old to

three years old, she was not in his life since she was in jail. Id. During this

time, Child lived with maternal grandmother. Id. Also, in 2016, she had other

drug offenses, and she was admitted to the Drug Treatment Court. Id. at 22.

However, she was “unsuccessfully discharged” and spent four months in jail

in relation to the charges. Id. at 112. She admitted it has been necessary to

explain her drug addiction to Child so that he realizes it is not his fault. Id. at

94. She also admitted she had DUI-illegal substance-charges pending against

her for an incident that occurred in March of 2021, and she did not inform the

Agency of the charges. Id. at 96, 98.

      Mother opined that Child is doing well at Hoffman Homes. Id. She

acknowledged that, before Child could come home, she needs to set up some

type of structure for Child. Id. at 96. She noted that, the night before her

testimony, she began parenting classes as advised by her case manager. Id.

at 102.

      Mother testified she has three children, all of whom are minors. Id. at

97.   She admitted none of the children are in her care.         Id. at 98.   She

acknowledged she was “defensive” with the Agency and not particularly

forthcoming with information. Id. at 104. She admitted she did not have

regular cooperation with Averhealth testing as was recommended. Id. She

testified there were times when she forgot to call, and she “could have done

better.” Id. at 105. She admitted she had “positive hits through Averhealth


                                      - 26 -
J-S13034-22


for alcohol.” Id. She explained that she drank alcohol but not to excess. Id.

at 105. She testified that she wishes she could have done things better and

different in the past, but she is now focused on changing her behavior. Id. at

107.

       At the conclusion of Mother’s testimony, Attorney Pugh, on behalf of

Child, indicated she spoke with Child, and it is clear he is bonded with Mother.

Id. at 115. She indicated Child “lit up when he talked about Mother[,]” and

he told her that Mother is “nice and kind and everything is good about her.”

Id. at 116. She opined that, given Child’s age, “it would be difficult for him if

termination was granted.” Id. She indicated Child has indicated he wants to

go home with Mother after he leaves Hoffman Homes. Id. Ms. Pugh indicated

that, “based on her limited knowledge and interaction with [Child],” it is her

opinion he will be devastated if he does not go home with Mother. Id. at 117.

Accordingly, as legal counsel for Child, she indicated she is against

termination. Id.

       Attorney Cook, who was Child’s guardian ad litem, informed the

Orphans’ Court that he has “struggled with this case a lot[.]” Id. On the one

hand, he wants to be able to recommend that Child go home to Mother;

however, on the other hand, he recognizes there has been “a lack of

progress.” Id. While he is “optimistic” Mother “can get it right this time,” he

“can’t say [it] for sure[.]” Id. He acknowledged Child has issues, and he is

not sure that within a reasonable amount of time Mother will get to a point


                                     - 27 -
J-S13034-22


where she can address and deal with Child’s issues. Id. He noted Child cares

for Mother, and he wants to be with her; however, Attorney Cook expressed

concern whether it would be a good situation for Child.

      At the conclusion of the hearing, by order dated December 14, 2021,

and filed on December 15, 2021, the Orphans’ Court directed the goal of

return to parent was changed to placement for adoption with the concurrent

goal of placement with a legal custodian (non-relative). Mother filed a timely,

counseled notice of appeal, as well as a Pa.R.A.P. 1925(b) statement, on

January 11, 2022.

      Also, at the conclusion of the hearing, by decree entered on December

14, 2021, the Orphans’ Court concluded that termination was not proper under

Subsection 2511(a)(1). However, the Orphans’ Court concluded termination

was proper under Subsections 2511(a)(2), (5), (8), and (b), and, thus, the

Court involuntarily terminated Mother’s parental rights to Child. Mother filed

a timely, counseled notice of appeal, as well as a Pa.R.A.P. 1925(b) statement,

on January 10, 2022.

      On January 25, 2022, the Orphans’ Court filed a Pa.R.A.P. 1925(a)

opinion. On appeal, this Court sua sponte consolidated Mother’s appeals.

      On appeal, Mother sets forth the following issues in her “Statement of

Questions Presented” (verbatim):

      1. Did the Lower Court abuse its discretion and err as a matter of
         law in changing the goal from reunification with a parent to
         adoption as the Agency failed to meet its burden based upon
         the evidence and testimony presented?

                                    - 28 -
J-S13034-22


      2. Did the Lower Court abuse its discretion and err as a matter of
         law as the Agency failed to meet its burden to terminate
         Mother’s parental rights under 23 Pa.C.S.A. Section
         2511(a)(2), (5), (8) and 2511(b)?

Mother’s Brief at 5 (suggested answers omitted).

      For ease of disposition, we begin with Mother’s second question on

appeal.   Mother argues the Agency did not provide clear and convincing

evidence in support of termination under 23 Pa.C.S.A. § 2511(a)(2), (5), and

(8) or in finding that termination would be in Child’s best interest under 23

Pa.C.S.A. § 2511(b).

      In matters involving the involuntary termination of parental rights, our

standard of review is as follows:

      The standard of review in termination of parental rights cases
      requires appellate courts “to accept the findings of fact and
      credibility determinations of the [orphans’] court if they are
      supported by the record.” In re Adoption of S.P., [616 Pa. 309,
      325, 47 A.3d 817, 826 (2012)]. “If the factual findings are
      supported, appellate courts review to determine if the [orphans’]
      court made an error of law or abused its discretion.” Id. “[A]
      decision may be reversed for an abuse of discretion only upon
      demonstration     of    manifest    unreasonableness,    partiality,
      prejudice, bias, or ill-will.” Id. The [orphans’] court’s decision,
      however, should not be reversed merely because the record would
      support a different result. Id. at 827. We have previously
      emphasized our deference to [orphans’] courts that often have
      first-hand observations of the parties spanning multiple hearings.
      See In re R.J.T., [608 Pa. 9, 26-27, 9 A.3d 1179, 1190 (2010)].

In re T.S.M., 620 Pa. 602, 628, 71 A.3d 251, 267 (2013).

      “The [orphans’] court is free to believe all, part, or none of the evidence

presented and is likewise free to make all credibility determinations and

resolve conflicts in the evidence.” In re M.G., 855 A.2d 68, 73-74 (Pa.Super.

                                     - 29 -
J-S13034-22


2004) (citation omitted). “[I]f competent evidence supports the [orphans’]

court’s findings, we will affirm even if the record could also support the

opposite result.” In re Adoption of T.B.B., 835 A.2d 387, 394 (Pa.Super.

2003) (citation omitted).

      The termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S.A. §§ 2101-2938, and requires a bifurcated analysis

of the grounds for termination followed by the needs and welfare of the child.

      Our case law has made clear that under Subsection 2511, the
      court must engage in a bifurcated process prior to terminating
      parental rights. Initially, the focus is on the conduct of the parent.
      The party seeking termination must prove by clear and convincing
      evidence that the parent’s conduct satisfies the statutory grounds
      for termination delineated in Subsection 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to Subsection 2511(b): determination of the
      needs and welfare of the child under the standard of best interests
      of the child.

In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (citations omitted). We have

defined clear and convincing evidence as that which is so “clear, direct,

weighty and convincing as to enable the trier of fact to come to a clear

conviction, without hesitance, of the truth of the precise facts in issue.” In re

C.S., 761 A.2d 1197, 1201 (Pa.Super. 2000) (en banc) (quotation omitted).

      In the case sub judice, the Orphan’s Court terminated Mother’s parental

rights pursuant to 23 Pa.C.S.A. § 2511(a)(2), (5), (8), and (b). We have long

held that, in order to affirm a termination of parental rights, we need only

agree with the Orphans’ Court as to any one Subsection of 2511(a), as well


                                     - 30 -
J-S13034-22


as Subsection 2511(b). See In re B.L.W., 843 A.2d 380, 384 (Pa.Super.

2004) (en banc). Here, we analyze the court’s termination decree pursuant

to Subsections 2511(a)(2) and (b), which provide as follows:

      (a) General rule.--The rights of a parent in regard to a child may
      be terminated after a petition filed on any of the following
      grounds:
                                 ...
            (2) The repeated and continued incapacity, abuse,
            neglect or refusal of the parent has caused the child
            to be without essential parental care, control or
            subsistence necessary for his physical or mental well-
            being and the conditions and causes of the incapacity,
            abuse, neglect or refusal cannot or will not be
            remedied by the parent.
                                 ...
      (b) Other considerations.--The court in terminating the rights
      of a parent shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The rights
      of a parent shall not be terminated solely on the basis of
      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the
      control of the parent. With respect to any petition filed pursuant
      to Subsection (a)(1), (6) or (8), the court shall not consider any
      efforts by the parent to remedy the conditions described therein
      which are first initiated subsequent to the giving of notice of the
      filing of the petition.

23 Pa.C.S.A. § 2511(a)(2), and (b) (bold in original).

      With regard to termination of parental rights pursuant to Subsection

2511(a)(2), we have indicated:

            In order to terminate parental rights pursuant to 23
      Pa.C.S.A. § 2511(a)(2), the following three elements must be
      met: (1) repeated and continued incapacity, abuse, neglect or
      refusal; (2) such incapacity, abuse, neglect or refusal has caused
      the child to be without essential parental care, control or
      subsistence necessary for his physical or mental well-being; and

                                    - 31 -
J-S13034-22


      (3) the causes of the incapacity, abuse, neglect or refusal cannot
      or will not be remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa.Super. 2003) (citation

omitted). “The grounds for termination due to parental incapacity that cannot

be remedied are not limited to affirmative misconduct. To the contrary, those

grounds may include acts of refusal as well as incapacity to perform parental

duties.” In re Adoption of C.D.R., 111 A.3d 1212, 1216 (Pa.Super. 2015)

(quotation omitted). Parents are required to make diligent efforts towards the

reasonably prompt assumption of full parental responsibilities. See id.

      Instantly, in finding grounds for termination of Mother’s parental rights,

including pursuant to Subsection 2511(a)(2), the Orphans’ Court reasoned:

            The Court does find that [Subsection 2511(a)(2)] does
      apply. Specifically, Mother has not been able to address some of
      the conditions, specifically her drug use, or made substantial
      progress with regard to counseling, [such] that she would be able
      to parent this child right now.
                                      ***
            The Court does acknowledge that the petition [to terminate]
      was filed in September of 2021. While Mother does at this point
      appear to be serious about addressing some of the underlying
      concerns, it is also clear that she relapsed at least in September.
      She has had some continued use of alcohol, and she relapsed
      again within the past few weeks.
                                      ***
             It is also relevant that Ms. Bozart testified Mother appeared
      to be under the influence of alcohol….As we stand here today,
      Mother is still not in a position to even have unsupervised contact
      with the child, let alone to take custody. Furthermore, it is
      concerning that despite Court order that she was to only have
      supervised contact, she was engaging in unsupervised contact
      through electronic means with the child on a frequent basis in
      violation of that Court order.


                                     - 32 -
J-S13034-22


           She was also completely unaware of appropriate
     boundaries, triangulation, or splitting such that she was actually
     condoning, supporting and exacerbating behavior in the foster
     home on behalf of the child and undermining the child’s placement
     in that home.
           While Mother’s counseling now is addressing co-
     dependency, healthy boundaries and healthy relationships, it is
     notable that Mother at some point described and noted that she
     needs to put an end to toxic relationships.

N.T., 12/14/21, at 119-20, 122-23.

     Moreover, the Orphans’ Court indicated:

           Here, [Mother] admits to “play[ing] a part in” the Child’s
     trauma he has experienced as a result of her behavior and,
     namely, her ongoing substance abuse issues. (N.T., 12/14/21,
     92). [Mother] also admits to recent relapses in [the] summer
     [of] 2021, and as recently as November [of] 2021, just weeks
     before th[e] [Orphans’] Court’s hearing on the issue. [Id. at]
     88-90. [Mother] indicated that she has been in drug and alcohol
     counseling for a vast majority [of the past year]. While enrolled
     in drug and alcohol counseling, [Mother] received a DUI charge
     in March [of] 2021, which is currently pending in Adams County.
     As such, [Mother] is still struggling with issues related to the
     substance abuse disorder that substantially contributed to why
     this Child is dependent. These considerations, as well as other
     concerning matters on the record, causes the [Orphans’] Court
     great concern, and, therefore, the [Orphans’] Court must find
     that [Mother] has failed to remedy the alarming conditions such
     that she would be able to parent [Child].

Orphans’ Court Opinion, filed 1/25/22, at 4.

     We find no abuse of discretion or error of law. The record reveals that,

while Mother had sporadic improvement, she has been unable to maintain her

sobriety. While Child was in a foster home, Mother, without explanation,

collected urine from Child. Further, without successfully addressing her own

mental health, alcohol use, and substance abuse issues, Mother has been

                                     - 33 -
J-S13034-22


unable to assist Child with his extensive mental and behavioral issues.

Mother’s visitation has remained supervised, and she has been unable to

progress to unsupervised or partially supervised visitation.

      We conclude the Orphans’ Court did not abuse its discretion in ordering

termination under Subsection 2511(a)(2). The record substantiates the

conclusion that Mother’s repeated and continued incapacity, abuse, neglect,

or refusal has caused Child to be without essential parental control or

subsistence necessary for his physical and mental well-being.         See In re

Adoption of M.E.P., 825 A.2d at 1272. Moreover, Mother cannot or will not

remedy this situation. See id. As we discern no abuse of discretion or error

of law, we do not disturb the Orphans’ Court’s findings.

      As this Court has stated, “[A] child’s life cannot be held in abeyance

while a parent attempts to attain the maturity necessary to assume parenting

responsibilities. The court cannot and will not subordinate indefinitely a child’s

need for permanence and stability to a parent’s claims of progress and hope

for the future.” In re Adoption of R.J.S., 901 A.2d 502, 513 (Pa.Super.

2006).

      As noted above, in order to affirm a termination of parental rights, we

need only agree with the Orphan’s Court as to any one Subsection of 2511(a)

before assessing the determination under Subsection 2511(b), and we,

therefore, need not address any further Subsections of 2511(a).            In re

B.L.W., 843 A.2d at 384.


                                     - 34 -
J-S13034-22


        We next determine whether termination was proper under Subsection

2511(b). As to Subsection 2511(b), our Supreme Court has stated as follows:

               [I]f the grounds for termination under subsection (a) are
        met, a court “shall give primary consideration to the
        developmental, physical and emotional needs and welfare of the
        child.” 23 Pa.C.S.[A.] § 2511(b). The emotional needs and
        welfare of the child have been properly interpreted to include
        “[i]ntangibles such as love, comfort, security, and stability.” In
        In re E.M. [a/k/a E.W.C. & L.M. a/k/a L.C., Jr.], [533 Pa.
        115, 123, 620 A.2d 481, 485 (1993)], th[e] Court held that the
        determination of the child’s “needs and welfare” requires
        consideration of the emotional bonds between the parent and
        child. The “utmost attention” should be paid to discerning the
        effect on the child of permanently severing the parental bond.
        However, as discussed below, evaluation of a child’s bonds is not
        always an easy task.

In re T.S.M., 620 Pa. at 628, 71 A.3d at 267 (quotation and citation omitted).

        “In cases where there is no evidence of any bond between the parent

and child, it is reasonable to infer that no bond exists. The extent of any bond

analysis, therefore, necessarily depends on the circumstances of the particular

case.”    In re K.Z.S., 946 A.2d 753, 762-63 (Pa.Super. 2008) (citation

omitted).

        When evaluating a parental bond, “the court is not required to use

expert testimony. Social workers and caseworkers can offer evaluations as

well.    Additionally, Subsection 2511(b) does not require a formal bonding

evaluation.” In re Z.P., 994 A.2d 1108, 1121 (Pa.Super. 2010) (citations

omitted).

        Moreover,




                                      - 35 -
J-S13034-22


     While a parent’s emotional bond with his or her child is a major
     aspect of the Subsection 2511(b) best-interest analysis, it is
     nonetheless only one of many factors to be considered by the
     court when determining what is in the best interest of the child.
            [I]n addition to a bond examination, the [orphans’]
            court can equally emphasize the safety needs of the
            child, and should also consider the intangibles, such
            as the love, comfort, security, and stability the child
            might have with the foster parent….

In re Adoption of C.D.R., 111 A.3d at 1219 (quotation marks and quotations

omitted).

     In determining that termination of Mother’s parental rights favors Child’s

needs and welfare under Subsection 2511(b), the Orphans’ Court stated:

            [T]he Court next turns to whether termination would best
     serve the best interests of the child….[C]learly, dependency has
     existed in the past and for a period of 20 months[.]…The problem,
     though, arises because there does appear to be a strong bond
     between Mother and the child. The problem with a strong bond is
     that if that bond involves someone who is toxic, the strength of
     the bond increases the level of toxicity that flows to the child.
           In this case, Mother’s failure to recognize her co-
     dependency, her failure to make healthy relationship decisions,
     her failure to set appropriate boundaries, her failure to follow
     Court orders with regard to her substance abuse, her drug testing,
     her mental health, her counseling, her use of gifts involves
     substantial rationalizations that do not hold up under scrutiny and
     make her continued contact toxic.
            In looking at the opinion of the child, it is clear that he wants
     to be with his mom, but the Court must also look at the reasoning
     behind that preference. Notably, when his counsel was stating
     [her] opinion, he indicated that everything is good about her. We
     know that not to be true. If he were really seeing mom for who
     she is and addressing the negatives in his past, which he is not
     doing, that may affect where he is and what his opinion is at this
     point.
           It is clear that he does not want to be seen as a reason for
     the termination. He has done everything in his power so that he

                                     - 36 -
J-S13034-22


     would not need to feel guilty about Mother’s situation, but that is
     not his responsibility.
           If this were an adult who were involved with someone who
     had this level of continued relapse, the Court would be saying to
     this adult, why, why are you in this relationship and exposing
     yourself to the continued toxicity. It is our job to cut that tie for
     [Child].
           That is even more significant because his very well being in
     terms of his housing, education, welfare, mental health, exposure
     to trauma is based on Mother’s ability to maintain her sobriety,
     which she is clearly to date unable to do.
           In summary, this child does have a strong bond with his
     mother. However, that bond is toxic. It is not permitting him to
     be successful in his foster care placements nor allowing him to
     move forward to permanency. Therefore, it is clearly in his best
     interest at this point in time to terminate Mother’s parental rights.

N.T., 12/14/21, at 124-26.

     Moreover, the Orphans’ Court reasoned:

            The developmental, physical, and emotional needs and
     welfare of the child would not be met with [Mother]. It is in the
     Child’s best interest that parental rights of [Mother] be
     terminated. The Child has been exposed to traumatic events
     involving substance abuse and domestic violence while in
     [Mother’s] care. Exhibits from Hoffman Homes, where the Child
     is currently placed, showed disruptive mood dysregulation,
     attention deficit/hyperactivity disorder, a possible autism
     spectrum disorder, past physical abuse, past sexual abuse, some
     sexual acting out including the use of pornography, and self-
     injurious behavior. (N.T., 12/14/21, 43-33). Mother is in no
     position to effectively address the Child’s needs in these areas.
     Mother has clearly shown an inability to address her own issues,
     especially her inability to maintain sobriety, so th[e] Court does
     not see a way in which she could effectively address the great
     needs or attention the Child requires. Also, many of the Child’s
     issues are a result of environmental factors from which Mother
     has failed to protect the Child, and probably herself, while the
     Child was under her care. She has not shown improvement in
     understanding protective capacity.



                                    - 37 -
J-S13034-22


             As to the relationship between Mother and the Child, the
      relationship is toxic. Th[e] Court is greatly concerned about “the
      nature and status of the emotional bond between parent and
      child.” In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007). Although
      there seems to be a strong bond between Mother and the Child,
      the bond has reached a toxic level due to Mother’s behavior.
      [Mother] has failed to recognize her co-dependency issues, failed
      to form healthy relationships, failed to set appropriate boundaries
      with the Child, failed to follow Court orders with her substance
      abuse issues, drug testing, mental health, and counseling.
      Additionally, the Child struggles with demanding gifts, as well as
      wanting items versus seeking a relationship and togetherness with
      Mother. On multiple occasions during supervised visits, the Child
      quickly asked Mother for items, money, or other gifts. When the
      Child did not receive a response that he wanted, the Child became
      angry and argumentative. (N.T., 12/14/21, 9-11). Not only did
      Mother attempt to win the affection of the Child through gifts, she
      also frequently engaged in unsupervised contact with the Child
      through electronic means in violation of a Court order.
                                     ***
            The developmental, physical, and emotional needs and
      welfare of the Child will not be met by Mother given her ongoing
      extensive personal issues. She has shown very little indication, if
      any, of improving upon her personal issues that have led to
      greatly concerning trauma for the Child. Finally, although there
      is a strong bond between Mother and the Child, the bond is an
      unhealthy one due to Mother’s inappropriate behavior toward the
      Child and unhealthy rationalizations.

Orphans’ Court Opinion, filed 1/25/22, at 7-9 (bold in original).

      We conclude the Orphans’ Court did not abuse its discretion in finding

that Child’s developmental, physical, and emotional needs and welfare favor

termination of parental rights pursuant to Subsection 2511(b). See T.S.M.,

620 Pa. at 628, 71 A.3d at 267.

      To the extent Mother contends the Orphans’ Court did not adequately

consider the bond between her and Child, we disagree. The Orphans’ Court


                                    - 38 -
J-S13034-22


properly considered in depth the nature and extent of the bond in determining

that termination of Mother’s parental rights was in Child’s best interests. While

Mother may profess to love Child, a parent’s own feelings of love and affection

for a child, alone, will not preclude termination of parental rights. In re Z.P.,

994 A.2d at 1121. Child is entitled to permanency and stability. As we have

stated, a child’s life “simply cannot be put on hold in the hope that [a parent]

will summon the ability to handle the responsibilities of parenting.” Id. at

1125. Rather, “a parent’s basic constitutional right to the custody and rearing

of [her] child is converted, upon the failure to fulfill his or her parental duties,

to the child’s right to have proper parenting and fulfillment of his or her

potential in a permanent, healthy, safe environment.” In re B., N.M., 856

A.2d 847, 856 (Pa.Super. 2004) (citation omitted).

       Accordingly, based upon our review of the record, we find no abuse of

discretion and conclude that the Orphans’ Court properly terminated Mother’s

parental rights under 23 Pa.C.S.A. § 2511(a)(2) and (b).3

       Next, Mother argues the Orphans’ Court abused its discretion in

changing the goal of the dependency proceedings from reunification to

adoption. Because we have concluded the Orphans’ Court did not abuse its



____________________________________________


3 We note that Mother presents challenges to the credibility of various
witnesses, as well as the Orphans’ Court’s factual findings. As indicated supra,
the Orphans’ Court is free to make credibility determinations. In re M.G.,
supra. Further, we conclude competent evidence supports the Orphans’
Court’s findings, and thus, we must accept the factual findings. Id.

                                          - 39 -
J-S13034-22


discretion in granting the petition to terminate Mother’s parental rights, this

issue is moot. In re Adoption of A.H., 247 A.3d 439, 446 (Pa.Super. 2021)

(“[T]he effect of our decision to affirm the orphans’ court’s termination decree

necessary renders moot the dependency court’s decision to change the

[c]hild’s goal to adoption.”) (citation omitted)). Accordingly, we affirm the

order changing the permanency goal from reunification to adoption.

      Even if we were to reach the merits of this issue, we would conclude

that no relief is due. The purpose of the Juvenile Act is to “preserve the unity

of the family whenever possible or to provide another alternative permanent

family when the unity of the family cannot be maintained.” 42 Pa.C.S.A. §

6301(b)(1). The Act is additionally intended to “prevent children from

languishing indefinitely in foster care, with its inherent lack of permanency,

normalcy, and long-term parental commitment.” In re N.C., 909 A.2d 818,

823 (Pa.Super. 2006).

            An agency is also not required to offer services indefinitely,
      where a parent is unable to properly apply the instruction
      provided. However, an agency must redirect its efforts towards
      placing the child in an adoptive home only after the child welfare
      agency has made reasonable efforts to return a foster child to his
      or her biological parent, but those efforts have failed[.]

In the Interest of T.M.W., 232 A.3d 937, 947 (Pa.Super. 2020).

      When deciding whether to change the permanency goal in a dependency

action, Subsection 6351(f) of the Juvenile Act requires the orphans’ court to

consider:




                                     - 40 -
J-S13034-22


      (1) the continuing necessity for and appropriateness of the
      placement; (2) the extent of compliance with the family service
      plan; (3) the extent of progress made towards alleviating the
      circumstances which necessitated the original placement; (4) the
      appropriateness and feasibility of the current placement goal for
      the children; (5) a likely date by which the goal for the child might
      be achieved; (6) the child's safety; and (7) whether the child has
      been in placement for at least fifteen of the last twenty-two
      months.

In Interest of L.T., 158 A.3d 1266, 1277 (Pa.Super. 2017) (quotation

omitted).

      Additionally, a court is required to provide compelling reasons why it is

not in the best interest of the child to return to his or her parents and to

instead be placed for adoption. See 42 Pa.C.S.A. § 6351(f.1)(5)(iv)(C). The

child’s best interest, safety, permanency and well-being must take precedence

over all other considerations in a goal change proceeding. In re R.M.G., 997

A.2d 339, 347 (Pa.Super. 2010). The parent’s rights are secondary and a goal

change to adoption may be appropriate, even under circumstances where a

parent substantially complies with a reunification plan. Id. A court cannot

“subordinate indefinitely a child’s need for permanence and stability to a

parent’s claim of progress and hope for the future.” Id. (quotation omitted).

      In case sub judice, there is clear and convincing evidence in the record

to support the Orphans’ Court conclusion that a change in permanency was in

the best interests of Child. The Orphans’ Court recounted on the record that

Child has been in placement for at least fifteen of the last twenty-two months.

Mother has demonstrated an inability to provide a safe environment for Child,


                                     - 41 -
J-S13034-22


and she has not sufficiently progressed in treating her alcohol, substance use,

and mental health issues. There is ample evidence establishing that it was

not viable for Child to be reunified with Mother, and that a permanent

placement with foster parents would be the best course.       Accordingly, the

Orphans’ Court committed no abuse of discretion in ordering the goal of the

dependency proceedings to change from reunification to adoption.

      Order and decree affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 05/16/2022




                                    - 42 -